DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/392,081) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/392,081, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed October 28, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 16–20 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 16, line 8 should be “a graphical representative of the file.”

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claim 9 is rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 9, line 5, the typographic error from the limitation “wherein the output if of the application executing on the virtual machine” adds ambiguity to the claim because the Examiner is uncertain as to whether “wherein the output if of the application executing on the virtual machine” means (A) “wherein the output is executing on the virtual machine”; or (B) another intended function.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is assumed for examination purposes that “it” refers to the portable avionics test server.  See id. § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 and 8–20 are rejected under 35 U.S.C. § 103 as being obvious over Binyamin et al. (US 2013/138810 A1; filed Sept. 7, 2012) in view of Huang et al. (US 11,082,490 B2; filed Mar. 3, 2016).
Regarding claim 1, while Binyamin teaches a computer implemented method comprising: 
determining, by an application service provider (ASP) system (fig. 2A, item 104), a file based on a selection of the file (“when a file presented through the file manager interface is selected for opening” at ¶ 43; “when the user requests access to data (e.g., files) stored using a third-party data storage service” at ¶ 48) from a user interface (“client module 202 may also be configured to provide a file manager interface at the client 102 operable in presenting one or more files, stored on one or more separate and disparate cloud-based storage services (e.g., third-party services)” at ¶ 42; “FIG. 10 presents an exemplary client user interface, according to some embodiments, that includes file manager interface and that could be presented by the client module 202 at client 102.” at ¶ 44) on a client device (fig. 2A, item 102), 
wherein first data corresponding to the file is transmitted by a file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) to the client device to cause a display (at fig. 10; ¶¶ 44, 118–119) of a graphical representation (the icons of the files illustrated at fig. 10) of the file using the user interface (“all files accessible to the user are listed in the viewing pane 920” at ¶ 118); 
receiving, by the ASP system and based on the determining of the file (“when the user requests access to data (e.g., files) stored using a third-party data storage service” at ¶ 48), the file from the file server using login information (“when the user requests access to data (e.g., files) stored using a third-party data storage service, the storage module 206 may establish a connection with the third-party data storage service using the stored access parameters (e.g., protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user” at ¶ 48; “the user may cause data stored on the third-party data storage service to be accessed by the ASP system 104, for example, . . . when the user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48) associated with the client device; and 
transmitting second data that causes display, on the client device, of a video stream that corresponds to an output of an application (“ASP system 104 may be executing or controlling the execution of the application on behalf of the client 102 and, as such, may facilitate access (e.g., video, audio, and data access) and user interaction between the executing application and the client 102” at ¶ 34; “relay output (e.g., video, audio, or other) from an application provided by the ASP system 104 to one or more components of the client 102 configured to receive and present the output through the client user interface (e.g., video output to the video display of the client 102, and audio data to the sound processor of the client 102)” at ¶ 39; “the streaming module 216 may transmit one or more data streams to the client module 202 in order to deliver various types of output being provided by the application being access (e.g., one data stream of audio and a separate data stream for video)” at ¶ 61; fig. 2a, item 216) executing the file received by the ASP system,
Binyamin does not teach the ASP system being a cloud server.
Huang teaches a cloud server (3:38–54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Binyamin’s ASP system to be a cloud server as taught by Huang to “advantageously facilitate file sharing by allowing users to view or modify files shared by other users without needing to install the applications corresponding to the files on their local devices.”  Huang 3:3–6.
Regarding claim 2, while Binyamin teaches wherein the cloud server (fig. 2A, item 104) pulls the file (“when a file presented through the file manager interface is selected for opening, the ASP system 104 may access the file directly from its corresponding storage source (e.g., cloud-based storage service or local file storage at the client)” at ¶ 43) from the file server to display the graphical representation of the file in the user interface by logging into (at ¶ 48) the file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) using an application programming interface (API) (“Such a cloud-based service may be provided by a third-party cloud-based service, which may be manage or controlled by the ASP system 104 using APIs compatible with the service.” at ¶ 55; ¶ 56) of the file server (intended use in italics),
Binyamin does not teach the cloud server pulling the file being the client device.
Binyamin teaches the client device (fig. 2A, item 102) performing functions (¶¶ 39–42).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Binyamin’s cloud server that pulls the file with the client device as taught by Binyamin since “the substitution of one known element for another yields predictable results to one of ordinary skill in the art.”  MPEP § 2143(I)(B).  Moreover, for “providing a client with workspace interaction with cloud-based applications.”  Binyamin ¶ 3.
Regarding claim 3, while Binyamin teaches wherein the file is accessed by the cloud server using an authorization token and a file identifier received from the client device (“the storage module 206 may achieve this by receiving, storing, and utilizing access parameters (e.g., third-party access parameters such as protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user (at the client 102) in association with a third-party data storage service (e.g., a cloud-based data storage service, such as Dropbox or Google® Docs) which the user wishes to access through the ASP system 104” at ¶ 48).
Regarding claim 4, Binyamin teaches wherein the executing the file modifies the file to create a modified file (“when the user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48), and the cloud server transmits the modified file to the file server (“then (when necessary) updating such files on the cloud-based storage service using the locally stored files” at ¶ 84).
Regarding claim 5, Binyamin teaches wherein the user interface (fig. 10; “FIG. 10 presents the exemplary client user interface” at ¶ 118) and a list of files (“all files accessible to the user are listed in the viewing pane 920” at ¶ 118) used by the client device to populate the user interface are provided to the client device by the file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118).
Regarding claim 8, Binyamin teaches further comprising: 
executing, by the cloud server (fig. 2A, item 104), the application (fig. 11 illustrates “the application currently active” at ¶ 121) using the file (“access to files through the viewing pane 920 while in file management mode may comprise selecting (e.g., for opening in a virtualized application instance), adding (e.g., by creation of a new file or by upload), deleting, moving, and renaming files” at ¶ 118) received from the file server; and 
streaming, by the cloud server, the video stream (“ASP system 104 may be executing or controlling the execution of the application on behalf of the client 102 and, as such, may facilitate access (e.g., video, audio, and data access) and user interaction between the executing application and the client 102” at ¶ 34; “relay output (e.g., video, audio, or other) from an application provided by the ASP system 104 to one or more components of the client 102 configured to receive and present the output through the client user interface (e.g., video output to the video display of the client 102, and audio data to the sound processor of the client 102)” at ¶ 39; “the streaming module 216 may transmit one or more data streams to the client module 202 in order to deliver various types of output being provided by the application being access (e.g., one data stream of audio and a separate data stream for video)” at ¶ 61; fig. 2a, item 216) to the client device.
Regarding claim 9, Binyamin teaches further comprising: 
accessing the application from an application database (fig. 2a, item 206; ¶ 48) associated with the cloud server (“enabling access by the applications being executed or controlled by the ASP system 104” at ¶ 45; “an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48); and 
instantiating the application on a virtual machine (“separate computing resources (e.g., on a physical computer or a virtual machine) utilized in performing the version of the application 408” at ¶ 70) executing on the cloud server, wherein the output if of the application executing on the virtual machine.
Regarding claim 10, Binyamin teaches further comprising receiving, by the cloud server, an authorization token in response to a user login (¶ 48) to the file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) from the client device to access the user interface for the selection of the file (intended use in italics) wherein the login information used to receive the file from the file server includes the authorization token (¶ 48). 
Regarding claim 11, Binyamin discloses an application service provider (ASP) system (fig. 2A, item 104) to: 
receive login information (“receiving, storing, and utilizing access parameters (e.g., third-party access parameters such as protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user (at the client 102) in association with a third-party data storage service (e.g., a cloud-based data storage service, such as Dropbox or Google® Docs) which the user wishes to access through the ASP system 104” at ¶ 48) from a client device (fig. 2A, item 102) in association with a selection of a file (“when a file presented through the file manager interface is selected for opening” at ¶ 43; “when the user requests access to data (e.g., files) stored using a third-party data storage service” at ¶ 48) in a user interface (“client module 202 may also be configured to provide a file manager interface at the client 102 operable in presenting one or more files, stored on one or more separate and disparate cloud-based storage services (e.g., third-party services)” at ¶ 42; “FIG. 10 presents an exemplary client user interface, according to some embodiments, that includes file manager interface and that could be presented by the client module 202 at client 102.” at ¶ 44) provided by the client device (“client module 202 may also be configured to provide a file manager interface at the client 102” at ¶ 42), 
wherein data corresponding to the file is transmitted by a file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) to the client device to cause a display (at fig. 10; ¶¶ 44, 118–119) of a graphical representation (the icons of the files illustrated at fig. 10) of the file using the user interface (“all files accessible to the user are listed in the viewing pane 920” at ¶ 118), 
retrieve the file from the file server using the login information (“when the user requests access to data (e.g., files) stored using a third-party data storage service, the storage module 206 may establish a connection with the third-party data storage service using the stored access parameters (e.g., protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user” at ¶ 48; “the user may cause data stored on the third-party data storage service to be accessed by the ASP system 104, for example, . . . when the user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48) in response to the selection of the file, and 
stream output from executing an application (“ASP system 104 may be executing or controlling the execution of the application on behalf of the client 102 and, as such, may facilitate access (e.g., video, audio, and data access) and user interaction between the executing application and the client 102” at ¶ 34; “relay output (e.g., video, audio, or other) from an application provided by the ASP system 104 to one or more components of the client 102 configured to receive and present the output through the client user interface (e.g., video output to the video display of the client 102, and audio data to the sound processor of the client 102)” at ¶ 39; “the streaming module 216 may transmit one or more data streams to the client module 202 in order to deliver various types of output being provided by the application being access (e.g., one data stream of audio and a separate data stream for video)” at ¶ 61; fig. 2a, item 216) using the file to the client device,
Binyamin does not teach (A) the ASP system including a processor comprising: one or more circuits; and (B) the client device that provides the user interface being the file server.
(A)
Huang teaches a processor comprising: one or more circuits (3:38–54; “A cloud server comprising: a plurality of virtual machines, wherein each virtual machine executes on at least one processor within the cloud server” at claim 10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Binyamin’s ASP system to include a processor comprising: one or more circuits as taught by Huang to “advantageously facilitate file sharing by allowing users to view or modify files shared by other users without needing to install the applications corresponding to the files on their local devices.”  Huang 3:3–6.
(B)
Binyamin teaches the file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) performing functions (¶ 30).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Binyamin’s client device t that provides the user interface with the file server as taught by Binyamin since “the substitution of one known element for another yields predictable results to one of ordinary skill in the art.”  MPEP § 2143(I)(B).  Moreover, for “providing a client with workspace interaction with cloud-based applications.”  Binyamin ¶ 3.
Regarding claim 12, Binyamin teaches wherein the one or more circuits are further to: 
receive from the client device, user input (“user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48; fig. 11; “The screenshot 1100 specifically shows what the exemplary client user interface may appear as after a word processing file (e.g., Microsoft® Word® file) or an application (e.g., Microsoft® Word®) listed in the viewing pane 920 has been selected by a user through the exemplary client user interface.” at ¶ 120) associated with the executing the application using the file, and 
apply the user input to the application during the executing the application using the file (¶¶ 48, 120–122).
Regarding claims 13 and 14, claims 2 and 3, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 3 are equally applicable to, respectively, claims 13 and 14.
Regarding claim 15, Binyamin teaches wherein the executing the application using the file modifies the file to create a modified file (“when the user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48), and the one or more circuits are further to transmit the modified file to the file server (“then (when necessary) updating such files on the cloud-based storage service using the locally stored files” at ¶ 84).
Regarding claim 16, while Binyamin teaches a system (fig. 2A, item 200) comprising: 
one or more processing units (fig. 13, item 1302); and 
one or more memory units (fig. 13, item 1304) storing instructions that, when executed by the one or more processing units, cause the one or more processing units to execute operations comprising: 
receiving, by an application service provider (ASP) system (fig. 2A, item 104), an identifier (“the storage module 206 may achieve this by receiving, storing, and utilizing access parameters (e.g., third-party access parameters such as protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user (at the client 102) in association with a third-party data storage service (e.g., a cloud-based data storage service, such as Dropbox or Google® Docs) which the user wishes to access through the ASP system 104” at ¶ 48) of a file based on a selection of the file (“when a file presented through the file manager interface is selected for opening” at ¶ 43; “when the user requests access to data (e.g., files) stored using a third-party data storage service” at ¶ 48) from a user interface (“client module 202 may also be configured to provide a file manager interface at the client 102 operable in presenting one or more files, stored on one or more separate and disparate cloud-based storage services (e.g., third-party services)” at ¶ 42; “FIG. 10 presents an exemplary client user interface, according to some embodiments, that includes file manager interface and that could be presented by the client module 202 at client 102.” at ¶ 44) on a client device (fig. 2A, item 102), 
wherein data corresponding to the file is transmitted by a file server (“the file presented in the viewing pane 920 may be those from one or more third-party cloud-based storage services” at ¶ 118; “third-party cloud-based storage services, such as Dropbox or Google® Docs” at ¶ 45) to the client device to cause a display (at fig. 10; ¶¶ 44, 118–119) of a graphical representation (the icons of the files illustrated at fig. 10) the file using the user interface (“all files accessible to the user are listed in the viewing pane 920” at ¶ 118); 
accessing (“when the user requests access to data (e.g., files) stored using a third-party data storage service, the storage module 206 may establish a connection with the third-party data storage service using the stored access parameters (e.g., protocol information, username, password, encryption key, signature file identifier, navigation address, third-party storage identifier, or the like) provided by the user” at ¶ 48; “the user may cause data stored on the third-party data storage service to be accessed by the ASP system 104, for example, . . . when the user chooses to access data (e.g., open, view, or edit a file) using an application provided by the ASP system 104 (e.g., through the application module 210)” at ¶ 48), by the ASP system, the file on the file server using the identifier of the file; and 
streaming, by the ASP system, a video stream destined for the client device, the video stream corresponding to results from executing an application using the file accessed on the file server (“ASP system 104 may be executing or controlling the execution of the application on behalf of the client 102 and, as such, may facilitate access (e.g., video, audio, and data access) and user interaction between the executing application and the client 102” at ¶ 34; “relay output (e.g., video, audio, or other) from an application provided by the ASP system 104 to one or more components of the client 102 configured to receive and present the output through the client user interface (e.g., video output to the video display of the client 102, and audio data to the sound processor of the client 102)” at ¶ 39; “the streaming module 216 may transmit one or more data streams to the client module 202 in order to deliver various types of output being provided by the application being access (e.g., one data stream of audio and a separate data stream for video)” at ¶ 61; fig. 2a, item 216),
Binyamin does not teach the ASP system being a cloud server.
Huang teaches a cloud server (3:38–54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Binyamin’s ASP system to be a cloud server as taught by Huang to “advantageously facilitate file sharing by allowing users to view or modify files shared by other users without needing to install the applications corresponding to the files on their local devices.”  Huang 3:3–6.
Regarding claims 17–20, claims 2, 3, 5, and 15, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, 5, and 15 are equally applicable to, respectively, claims 17–20.

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Binyamin in view of Huang, and in further view of Dimitrov (US 2014/0344705 A1; filed Nov. 20, 2014).
Regarding claim 6, while Binyamin teaches the user interface (“client module 202 may also be configured to provide a file manager interface at the client 102 operable in presenting one or more files, stored on one or more separate and disparate cloud-based storage services (e.g., third-party services)” at ¶ 42; “FIG. 10 presents an exemplary client user interface, according to some embodiments, that includes file manager interface and that could be presented by the client module 202 at client 102.” at ¶ 44) and the display of the video stream (¶¶ 34, 39, 61; fig. 2a, item 216),
Binyamin does not teach wherein the user interface is a first user interface corresponding to a first website of the file server and the display of the video stream is in a second user interface on a second website of the cloud server.
	Dimitrov teaches a user interface corresponding to a website of an apparatus (¶ 90; fig. 7, item 700; “the first plurality of user interface elements corresponding to a plurality of the webpages” at claim 1).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Binyamin’s user interface to be a first user interface corresponding to a first website of the file server and for Binyamin’s display of the video stream to be in a second user interface on a second website of the cloud server as taught by Dimitrov “for enhanced caching, retrieval, and display of content served to a client device from one or more remote servers.”  Dimitrov ¶ 27.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  See MPEP §§ 608.01(n), 707.07(j).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-9225707-B1; US-20130297680-A1; and US-20110265164-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449